Spoffokd, J.
The only point in this case is, whether the Bank of Louisiana is to be ranked as an ordinary or as a mortgage creditor.
The bank obtained its judgment against Ynogoso, which was recorded on the 25th of March, 1847, before his death. It, therefore, attached as a judicial mortgage upon his lands and slaves. Ynogoso died previous to 1849. In 1849, his immovables and slaves were sold, and no credit was given beyond the 29th of January, 1852. The proceeds must have been reduced to possession by the administrator before the 25th of November, 1857.
The appellant contends that the bank has lost the right of preference growing out of its judicial mortgage, because the judgment was not reinscribed on or before the 25th of November, 1857. It was expressly decided in the Succession of Déjean, 8 An, 506, that a reinscription was unnecessary after the property of the succession, affected by a judicial mortgage, has been sold and the proceeds reduced to possession. The reason is obvious. The succession sale discharges all mortgages upon the immovables and slaves, leaving the mortgagees only a corresponding claim by preference upon the proceeds. The mortgages being extinguished by the succession sale, there is nothing to be kept alive by a reinscription. An inscription in the mortgage office, cannot affect money or notes in the hands of an administrator, for a judicial mortgage cannot attach to movables. C. C. 3296. See also 2 An. 111.
But the administrator holds in trust the proceeds of the sale of immovables and slaves, to be distributed among the creditors according to those rights of priority which existed among them upon the property itself the moment before it *560was gold. Their relative rank is then fixed, and cannot be changed by inscribing 3 o «/ o or failing to inscribe mortgages which were canceled by a sale whose proceeds have been reduced to possession.
In the Succession of Flower, 12 An. 216, it does not appear that the immovables and slaves had been sold at succession sale, or that a judicial mortgage upon them had been kept alive so long as the property itself belonged to the succession. The point decided in Déjean’s case, 8 An. was not overruled, nor did it seem necessary to be considered.
Judgment affirmed.